Exhibit 10.4

EXECUTION COPY

AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT

This AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT (this “Agreement”) is entered
into as of this 6th day of April, 2009, by and among Nanometrics- Israel Ltd.
(“Nanometrics”) and Tevet Process Control Technologies Ltd. (“Seller,” together
with Nanometrics, the “Parties”). Capitalized terms used in this Agreement and
not otherwise defined herein shall have the meaning given to such terms in the
Asset Purchase Agreement (as defined below).

RECITALS

WHEREAS, pursuant to the Asset Purchase Agreement by and between Nanometrics and
Seller, dated as of May 7, 2008 (the “Asset Purchase Agreement”), Seller sold
certain of its assets to Nanometrics in accordance with the terms and conditions
set forth therein;

WHEREAS, pursuant to Section 11.02 of the Asset Purchase Agreement, Nanometrics
and Seller may amend the Asset Purchase Agreement by a written agreement
executed by Nanometrics and Seller, and Nanometrics and Seller wish to amend the
Asset Purchase Agreement to amend each of Nanometrics’ and Seller’s remedies
thereunder, as set forth herein;

WHEREAS, in connection with the Asset Purchase Agreement, the Parties and ESOP
Management and Trust Services Ltd. (the “Escrow Agent”) entered into the Escrow
Agreement, dated as of May 19, 2008 (the “Escrow Agreement”), pursuant to which
a portion of the purchase price payable to Nanometrics under the Asset Purchase
Agreement was deposited with the Escrow Agent, which amount was to be held in
escrow and released by the Escrow Agent in accordance with the terms and
conditions set forth in the Escrow Agreement; and

WHEREAS, in connection with the execution and delivery of this Agreement by the
Parties, the Parties and the Escrow Agent have entered into a Termination
Agreement, of even date herewith (the “Termination Agreement”), which agreement
amends the Escrow Agreement, terminates the escrow established thereunder and
provides for the disbursement of the escrow funds.

NOW THEREFORE, in consideration of the premises and the mutual obligations and
covenants set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto,
intending to be legally bound, agree as follows:

AGREEMENT

1. Acknowledgement of the Parties. As of the date hereof, each of Nanometrics
and Seller confirms and acknowledges that neither it nor any of its respective
subsidiaries, officers, directors, employees or shareholders has asserted a
demand for indemnification, a Third Party Claim or a Direct Claim under the
applicable provision of Article IX of the Asset Purchase Agreement.

 

-1-



--------------------------------------------------------------------------------

2. Amendment of the Asset Purchase Agreement. Nanometrics and Seller further
agree that, effective as of the date hereof:

(a) Section 9.05 of the Asset Purchase Agreement is modified to include the
following provision:

“Except with respect to fraud, willful misrepresentation, willful misconduct or
willful concealment by or on behalf of the Buyer and except for injunctive
relief that may be obtained to enjoin the breach, or threatened breach, of any
provision of this Agreement or a Claim for specific performance, Seller’s and
each Seller Indemnitee’s right to indemnification under this Article IX
constitutes Seller’s or such Seller Indemnitee’s sole and exclusive remedy with
respect to any inaccuracy in, or any breach of, any representation or warranty
or any covenant or agreement of Buyer in this Agreement or in any certificate,
instrument, document or agreement delivered by or on behalf of Buyer pursuant to
or in connection with this Agreement or any failure by Buyer to perform any
covenant, agreement, obligation or undertaking in this Agreement or any such
certificate, instrument, document or agreement. “Seller Indemnitee” shall mean
any subsidiaries, officers, directors, employees, and shareholders of Seller.”

(b) Section 9.04 of the Asset Purchase Agreement is amended, superseded and
replaced in its entirety to provide as follows:

“SECTION 9.04 Termination of Indemnification. Except with respect to fraud,
willful misrepresentation, willful misconduct or willful concealment by or on
behalf of Seller: the representations and warranties set forth in this Agreement
shall terminate on March 31, 2009.”

3. Release of Seller’s Bank Guarantee. Nanometrics hereby agrees to take
commercially reasonable actions to (i) provide Industrial Buildings Corporation
Ltd. (“IBC”) with a deposit of approximately NIS 375,000 on or before April 19,
2009, and (ii) facilitate IBC’s release to Seller of the Bank Guarantee issued
by Leumi Bank Israel on July 29, 2004 towards IBC in accordance with the
provisions of the lease agreement signed on July 26, 2004 by and between Seller
and IBC.

4. Release and Waiver.

(a) Nanometrics on behalf of itself and its directors, officers, employees,
successors, affiliates, heirs, assigns, agents, representatives, insurers and
attorneys, (for purposes of this Section 4(a), each, the “Releasor”) hereby
irrevocably, unconditionally and completely releases, acquits and forever
discharges Seller, its direct and indirect subsidiaries and their respective
past, present and future shareholders, directors, officers and employees,
affiliates, successors, predecessors, heirs, assigns, and to the fullest extent
permitted by law, (for purposes of this Section 4(a), each a “Releasee”) from
any and all past, present and future disputes, claims, controversies, demands,
rights, obligations, actions and causes of action, liabilities, and damages,
fixed or contingent, suspected or claimed, which any of them ever had, now has,
or claims to have had, from the beginning of time up to the date hereof,
including without limitation, unknown, unsuspected or undisclosed claims, any
written or oral agreements or arrangements occurring, existing or entered into
by each Releasor at any time up to and including the date

 

-2-



--------------------------------------------------------------------------------

hereof; any events, matters, causes, things, acts, omissions or conduct,
occurring or existing at any time up to and including the date hereof, including
without limitation, the Asset Purchase Agreement, the basis for which arose
prior to the date hereof, (for the purpose of this Section 4(a) the “Released
Claims”), each Releasor hereby irrevocably, unconditionally and completely
releases, acquits and forever discharges waives and relinquishes each and every
Released Claim, and agrees not to sue any Releasee or in any manner to
institute, prosecute or pursue, any claim, complaint, charge, duty, obligation
or cause of action relating to the Released Claims, and specifically agrees that
the disbursement of the Escrow Deposit (as defined in the Escrow Agreement) set
forth in the Termination Agreement (and the corresponding amendments to the
Escrow Agreement therein) shall be deemed the complete and final fulfillment of
Section 2.04 of the Asset Purchase Agreement to the complete satisfaction of
both Nanometrics and Seller. Notwithstanding the foregoing, the foregoing waiver
and release does not apply to, and no claims of any kind are being waived or
released with respect to (i) any acts, conduct or statements occurring after the
date hereof, (ii) fraud by Seller, (iii) the performance of this Agreement, and
(iv) the performance of the Termination Agreement, including without limitation,
receipt of the Escrow Deposit (as defined in the Escrow Agreement) as set forth
thereunder.

(b) Seller on behalf of itself and its directors, officers, employees,
successors, affiliates, heirs, assigns, agents, representatives, insurers and
attorneys, (for purposes of this Section 4(b), each, the “Releasor”) hereby
irrevocably, unconditionally and completely releases, acquits and forever
discharges Nanometrics, its direct and indirect subsidiaries and their
respective past, present and future shareholders, directors, officers and
employees, affiliates, successors, predecessors, heirs, assigns, and to the
fullest extent permitted by law, (for purposes of this Section 4(b), each a
“Releasee”) from any and all past, present and future disputes, claims,
controversies, demands, rights, obligations, actions and causes of action,
liabilities, and damages, fixed or contingent, suspected or claimed, which any
of them ever had, now has, or claims to have had, from the beginning of time up
to the date hereof, including without limitation, unknown, unsuspected or
undisclosed claims, any written or oral agreements or arrangements occurring,
existing or entered into by each Releasor at any time up to and including the
date hereof; any events, matters, causes, things, acts, omissions or conduct,
occurring or existing at any time up to and including the date hereof, including
without limitation, the Asset Purchase Agreement, the basis for which arose
prior to the date hereof, (for the purpose of this Section 4(b) the “Released
Claims”), each Releasor hereby irrevocably, unconditionally and completely
releases, acquits and forever discharges waives and relinquishes each and every
Released Claim, and agrees not to sue any Releasee or in any manner to
institute, prosecute or pursue, any claim, complaint, charge, duty, obligation
or cause of action relating to the Released Claims, and specifically agrees that
the disbursement of the Escrow Deposit (as defined in the Escrow Agreement) set
forth in the Termination Agreement (and the corresponding amendments to the
Escrow Agreement therein) shall be deemed the complete and final fulfillment of
Section 2.04 of the Asset Purchase Agreement to the complete satisfaction of
both Nanometrics and Seller. Notwithstanding the foregoing, the foregoing waiver
and release does not apply to, and no claims of any kind are being waived or
released with respect to (i) any acts, conduct or statements occurring after the
date hereof, (ii) fraud by Nanometrics, (iii) the performance of this Agreement,
including, without limitation, the receipt of Seller’s released Bank Guarantee,
in accordance with the provisions of Section 3 of this Agreement, and (iv) the
performance of the

 

-3-



--------------------------------------------------------------------------------

Termination Agreement, including without limitation, receipt of the Escrow
Deposit (as defined in the Escrow Agreement) as set forth thereunder.

5. Miscellaneous.

(a) Each Party represents and warrants that in executing this Agreement, it has
relied on legal advice from the attorney of its choice; that the terms of this
Agreement have been read and its consequences (including risks, complications,
and costs) have been completely explained to it by that attorney; and that it
fully understands the terms of this Agreement.

(b) As herein modified, the Asset Purchase Agreement shall remain in full force
and effect in accordance with its terms and conditions.

(c) Neither this Agreement nor any rights, duties or obligations hereunder shall
be assigned by any party hereto without the prior written consent of the other
party.

(d) The Parties agree that this Agreement, and the respective rights, duties and
obligations of the Parties hereunder, shall be governed by and construed in
accordance with the laws of the State of Israel, without giving effect to the
principles of conflicts of law thereunder.

(e) Any dispute arising out of or in connection with this Agreement, including
any question regarding its existence, validity or termination, which cannot be
amicably resolved by the Parties shall be exclusively referred to and finally
resolved by the competent courts in Tel Aviv, Israel, and each of the Parties
hereby irrevocably submits to the jurisdiction of such courts.

(f) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original.

(g) This Agreement shall be binding upon and inure solely to the benefit of the
Parties and their respective successors and permitted assigns, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other person any rights, benefits, or remedies of any nature whatsoever under or
by reason of this Agreement.

(h) The Section headings in this Agreement are for convenience only and do not
constitute part of this Agreement.

(i) This Agreement may be amended only by a written instrument signed by the
Parties.

(j) This Agreement constitutes the entire understanding and agreement of the
Parties with respect to the subject matter hereof and supersede all prior and
contemporaneous agreements or understandings, inducements or conditions, express
or implied, written or oral, between the Parties with respect hereto. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof.

[Signatures Following Page.]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Amendment No. 1 to
the Asset Purchase Agreement to be executed by their duly authorized officers,
each as of the day and year first above written.

 

NANOMETRICS-ISRAEL LTD. By:   /s/ Timothy J. Stultz, Ph.D. Name:    Timothy J.
Stultz, Ph.D. Title:   President and Chief Executive Officer

 

 

TEVET PROCESS CONTROL TECHNOLOGIES LTD. By:   /s/ Tzvika Kerner Name:    Tzvika
Kerner Title:   Director By:   /s/ Tomer Tzach Name:    Tomer Tzach Title:  
Director